Citation Nr: 1118009	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970, with service in the Republic of Vietnam from August 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in March 2008.

The Veteran presented testimony at a Board hearing before the undersigned at the RO in August 2010, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration of it.  

The Veteran mentioned in his March 2008 VA Form 9 that he wanted to appeal the matter of service connection for dental bridge.  However, he did not file a notice of disagreement with the RO's November 2006 determination concerning it within one year of the November 2006 notice of appeal rights he received.  His January 2007 notice of disagreement on other issues specifically stated that he was not disagreeing with the determination concerning dental bridge.  Accordingly, that issue is not on appeal.  

The  issues of special monthly compensation and of a total disability rating for compensation based upon individual unemployability were raised during the Veteran's August 2010 hearing, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran alleges, in part, that he has Meniere's disease and chronic obstructive pulmonary disease due to in-service chemical and Agent Orange exposure.  He served in Vietnam during the Vietnam Era and so Agent Orange exposure in service is presumed.  38 C.F.R. § 3.307 (2010).  He also alleges that he has COPD due to in-service exposure to cleaning chemicals, diesel and gasoline, and welding fumes.  Service personnel records show the Veteran as having a military occupational specialty of 51B20, carpenter, in service.  The Board will accept that he was exposed to cleaning chemicals, diesel and gasoline, and welding fumes in service.  

The Veteran alleges that his Meniere's disease was first treated in Vietnam.  Service treatment records show treatment for otitis as well as for dizziness and weakness in April 1970.

VA records show that the Veteran was suspected or found to have chronic obstructive pulmonary disease or reactive airways disease in November 2005, and Meniere's disease in September 2005 and March 2007.  

Concerning the claim for service connection for low back disability, service treatment records do not report treatment for or problems with the Veteran's low back, and it was normal on service discharge examination in November 1970.  The Veteran testified in August 2010 that he injured his back in Vietnam moving boxes and 2 1/2 ton truck tires, and that he did not go to the doctor in service for it or get in-service back treatment.  He testified that post-service, his back hurt right away, and that he filed a workman's compensation claim incident to working on a pipeline at Boyd Lake near Loveland, Colorado.  His employer at the time was the City of Greeley, Colorado.  He felt that his workman's compensation claim should be in its human resources section.  Attempts should be made to obtain any available workman's compensation records.  

The Board notes that hthe appellant has not been provided VA examinations as to any of the issues on appeal.  The Court of Appeals for Veterans Claims held in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) that under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  The threshold for getting an examination under the VCAA is low.  See McLendon, supra.

With these factors in mind and upon further review of the record, the Board finds that a VA examination is indicated pursuant to VA's duty to assist, and for a fully informed appellate decision.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain any available workman's compensation records filed with the human resources department or elsewhere incident to the Veteran's work for the City of Greeley, Colorado on a pipeline near Boyd Lake in Loveland, Colorado after service.  

2.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of any current pulmonary disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should render an opinion with reasons as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran has a current pulmonary disability, what it is if there is one, and whether it is at least as likely as not (a probability of at least 50 percent) that it is related to any incident of service, including to any exposure to Agent Orange, cleaning chemicals, gasoline, diesel, or welding fumes the Veteran sustained in service.  The examiner is to assume that the Veteran was exposed to Agent Orange, cleaning chemicals, gasoline, diesel, and welding fumes in service.  

3.  The RO should also schedule the Veteran for an appropriate VA examination to address the nature and etiology of any current Meniere's disease present.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion with reasons as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran has Meniere's disease currently, and that any current Meniere's disease is related to service, including to the ear problems, dizziness, and weakness shown in April 1970, and any in-service Agent Orange exposure.  The examiner should assume that the Veteran was exposed to Agent Orange in service. 

4.  After completion of (1) above, the RO should also schedule the Veteran for an appropriate VA examination to address the nature and etiology of his current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion with reasons as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current low back disability is related to his reports of an in-service back injury while moving boxes and lifting 2 1/2 ton truck tires in service in Vietnam.  

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


